      Case 2:21-cv-00654-JCM-NJK Document 1 Filed 04/21/21 Page 1 of 5


1    Jack P. Burden, Esq.
     Nevada State Bar No. 6918
2    Jacquelyn Franco, Esq.
     Nevada State Bar No. 13484
3    Jessica Brown, Esq.
     Nevada State Bar No. 14487
4    BACKUS, CARRANZA & BURDEN
     3050 South Durango Drive
5    Las Vegas, NV 89117
     (702) 872-5555
6    (702) 872-5545
     jburden@backuslaw.com
7    JacquelynFranco@backuslaw.com
     JessicaBrown@backuslaw.com
8    Attorneys for Defendant,
     Albertson’s LLC
9                             UNITED STATES DISTRICT COURT
                                   DISTRICT OF NEVADA
10
      KATHLEEN LISBETH MIERAU, an                    )
11    individual,                                    )
                                                     )
12                                   Plaintiff,      )
                                                     )
13            vs.                                    )
                                                     )
14    ALBERTSON’S LLC d/b/a ALBERTSON, a             )
      Foreign Limited-Liability Company; DOE         )
15    EMPLOYEE 1; DOES 1 through X,                  )
      inclusive; and ROE CORPORATIONS I              )
16    through V, inclusive,                          )
                                                     )
17                                   Defendants.     )
                                                     )
18

19
                                          NOTICE OF REMOVAL
20          Defendant Albertson’s LLC by and through its counsel of record, the law firm of BACKUS,

21   CARRANZA & BURDEN, hereby file this instant notice of removal of this action to the United States

22   District Court for the District of Nevada, pursuant to 28 U.S.C. §§ 1332, 1441, and 1446, and in

     support thereof, state as follows:
23
     ///
24

25
                                                    1
      Case 2:21-cv-00654-JCM-NJK Document 1 Filed 04/21/21 Page 2 of 5


1
                                                       I.
2                                 FACTUAL AND PROCEDURAL HISTORY
3           1.      Plaintiff KATHLEEN LISBETH MIERAU (“Plaintiff”) is and was a resident of the

4    State of Nevada. See Complaint filed in the Eighth Judicial District Court for Clark County, Nevada,

     at ¶1, attached as Exhibit A.
5
            2.      Defendant Albertson’s LLC is a company organized, existing, and doing business
6
     under and by virtue of the laws of the State of Delaware, with its headquarters and principal place
7
     of business in the State of Idaho.
8
            3.      Plaintiff’s Complaint was filed in the Eighth Judicial District Court for Clark County,
9    Nevada on or about January 21, 2021. See Exhibit A.

10          4.      The Complaint was served on Defendant on March 30, 2021. See Affidavit of

11   Service, attached as Exhibit B.

            5.      Plaintiff’s action alleges that on or about March 17, 2020, was hit from behind by a
12
     shopping card. See Exhibit A at ¶8. Plaintiff asserts against Defendant causes of action for
13
     “Negligence,” “Negligent hiring/Training/Supervision,” and “Negligent Infliction of Emotional
14
     Distress.” Id. at ¶¶11-33.
15          6.      Based on Plaintiff’s representations, Plaintiff ‘s damages exceed $75,000.00 in
16   medical expenses and other damages.

17                                                     II.

18                                        DIVERSITY JURISDICTION

            7.      Pursuant to 28 U.S.C. 1332(a), a federal district court “shall have original jurisdiction
19
     of all civil actions where the matter in controversy exceeds the sum or value of $75,000” and the
20
     controversy is between “citizens of different states.” See 28 § U.S.C. 1332(a).
21
            8.      Pursuant to 28 U.S.C. § 1332(a)(1), this case may be removed to United State District
22   Court for the District of Nevada because there is complete diversity of citizenship between Plaintiff
23   and Defendant, and the amount in controversy exceeds $75,000.

24          9.      There is complete diversity in this matter as Plaintiff is a citizen of Nevada and

     Defendant is a citizen of Idaho.
25
                                                       2
      Case 2:21-cv-00654-JCM-NJK Document 1 Filed 04/21/21 Page 3 of 5


1
            10.     Further, it is more likely than not that the amount in controversy will exceed $75,000.
2    The preponderance of the evidence demonstrates that the amount in controversy can easily be
3    reached based on the following factors: (1) Plaintiff represents that she presently has more than

4    $75,000.00 in medical bills and damages; (2) Plaintiff states that her general damages are in an

     amount in excess of $15,000.00; (3) Plaintiff seeks special damages in an amount in excess of
5
     $15,000.00; (4) Plaintiff seeks attorney’s fees and costs; and (5) Plaintiff seeks further relief as the
6
     Court deems just a proper. Therefore, it is more likely than not that the factors addressed above meet
7
     the requisite amount in controversy under 28 U.S.C. § 1332(a).
8
            11.     Accordingly, this Court has diversity jurisdiction pursuant to 28 U.S.C. § 1332(a).
9           12.     Defendant respectfully requests this matter be removed to the United States District

10   Court for the District of Nevada.

11                                                      III.
12     THE PROCEDURAL REQUIREMENTS FOR REMOVAL HAVE BEEN SATISFIED

13          13.     28 U.S.C. § 1446(b)(1) states: “The notice of removal of a civil action or proceeding

14   shall be filed within 30 days after the receipt by the defendant, through service or otherwise, of a

     copy of the initial pleading setting forth the claim for relief upon which such action or proceeding
15
     is based, or within 30 days after the service of summons upon the defendant if such initial pleading
16
     has then been filed in court and is not required to be served on the defendant, whichever period is
17
     shorter.”
18          14.     In addition, 28 U.S.C. § 1446(c)(2)(A)(ii) provides that for removal based on
19   diversity jurisdiction, the sum demanded in good faith in the initial pleading shall be deemed to be

20   the amount in controversy except when the initial pleading seeks a monetary judgment, but the State

     practice, such as in Nevada, either does not permit demand for a specific sum or permits recovery
21
     of damages in excess of the amount demanded.” See 28 U.S.C. § 1446(c)(2)(A)(ii).
22
            15.     This Court has original jurisdiction over the subject matter of this action, pursuant to
23
     28 U.S.C. § 1332, as there is complete diversity between the parties and there is more than $75,000
24
     in controversy, exclusive of interest and costs.
25          16.     Pursuant to the 28 U.S.C. § 1441, this action is one which may be removed to this
                                                         3
      Case 2:21-cv-00654-JCM-NJK Document 1 Filed 04/21/21 Page 4 of 5


1
     Court.
2             17.    Pursuant to 28 U.S.C. § 1446(c)(1), the date for this removal is not more than one
3    year after the January 25, 2021 commencement of the state court action.

4             18.    A true and correct copy of this Notice of Removal will be filed with the Clerk for the

     Eighth Judicial District Court, Clark County, Nevada.
5
              19.    Pursuant to 28 U.S.C. § 1446, a true and correct copy of all process, pleadings, and
6
     orders served upon Defendant in the state court are attached hereto. See Plaintiff’s Complaint,
7
     attached as Exhibit A, the Summons attached as Exhibit B, Plaintiff’s Initial Appearance Fee
8
     Disclosure attached as Exhibit C, Defendant’s Answer to Plaintiff’s Complaint attached as Exhibit
9    D, Albertson’s Demand for Jury Trial attached as Exhibit E, Albertson’s Initial Appearance Fee

10   Disclosure attached as Exhibit F, and Plaintiff’s Petition for Exemption from Arbitration attached

11   as Exhibit G.

              20.    Therefore, pursuant to 28 U.S.C. §§ 1332, 1441, and 1446, Defendant is entitled to
12
     remove this action to this Court.
13
                                                    PRAYER
14
              21.    WHEREFORE, Defendant prays that the above-entitled action be removed from
15   the Eighth Judicial District Court in and for Clark County, Nevada.
16
              DATED this 21st day of April, 2021.
17
                                                              Respectfully Submitted,
18
                                                              BACKUS, CARRANZA & BURDEN
19
                                                    By:               /s/ Jack P. Burden
20
                                                              Jack P. Burden, Esq.
                                                              3050 South Durango Drive
21
                                                              Las Vegas, NV 89117
                                                              Attorneys for Defendant Albertson’s LLC
22

23

24

25
                                                          4
      Case 2:21-cv-00654-JCM-NJK Document 1 Filed 04/21/21 Page 5 of 5


1                                     CERTIFICATE OF SERVICE

2           I am a resident of and employed in Clark County, Nevada. I am over the age of 18 years
     and not a party to the within action. My business address is: 3050 South Durango Drive, Las Vegas,
3    Nevada, 89117.

4             On     April 21, 2021, I served this document on the parties listed on the attached service
     list via one or more of the methods of service described below as indicated next to the name of the
5    served individual or entity by a checked box:

6           VIA U.S. MAIL: [NRCP 5(b)] by placing a true copy thereof enclosed in a sealed envelope
            with postage thereon fully prepaid, in the United States mail at Las Vegas, Nevada. I am
            “readily familiar” with the firm’s practice of collection and processing correspondence by
7           mailing. Under that practice, it would be deposited with the U.S. Postal Service on that same
            day with postage fully prepaid at Las Vegas, Nevada in the ordinary course of business. I
8           am aware that on motion of the party served, service is presumed invalid if postal
            cancellation date or postage meter date is more than one day after date of deposit for mailing
9           an affidavit.
            VIA FACSIMILE: [EDCR 7.26(a)] by transmitting to a facsimile machine maintained by
10          the attorney or the party who has filed a written consent for such manner of service.

11          BY PERSONAL SERVICE: by personally hand-delivering or causing to be hand
            delivered by such designated individual whose particular duties include delivery of such on
            behalf of the firm, addressed to the individual(s) listed, signed by such individual or
12          his/her representative accepting on his/her behalf. A receipt of copy signed and dated by
            such an individual confirming delivery of the document will be maintained with the
13          document and is attached.

14          BY E-MAIL: by transmitting a copy of the document in the format to be used for
            attachments to the electronic-mail address designated by the attorney or the party who has
15          filed a written consent for such manner of service.

            BY ELECTRONIC MEANS: by electronically filing [NEFR 9(b)] and serving [NEFR 9]
16          with the court’s vendor.
17                        ATTORNEYS                          PARTIES          METHOD OF SERVICE
                          OF RECORD                        REPRESENTED
18        Matthew W. Hoffmann, Esq.                        Plaintiff                Personal service
          John F. Bemis, Esq.                                                       Email service
19        ATKINSON WATKINS & HOFFMAN                                                Fax service
          10789 West Twain Avenue #100                                              Mail service
20        Las Vegas, NV 89135                                                       Electronic Means
          T : 702.562-6000
21        F : 702.562.6066
          MHoffmann@awhlawyers.com
22        JBemis@awhlawyers.com

23            I declare that under penalty of perjury under the laws of the State of Nevada that the above
     is true and correct. I further declare that I am employed in the office of a member of the bar of
24   this court at whose direction the service was made.
                                                            /s/ Anne Raymundo
25                                                   An employee of BACKUS, CARRANZA & BURDEN

                                                       5
